DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Reasons for Allowance
2. Claims 1-20 are allowed.

3. The following is an Examiner’s reason for allowance.

4. Regarding claim 1, the closest prior art is Yang et al (US 2013/0077968). Regarding claim 1, Yang discloses a system comprising: a small form factor pluggable optical transceiver (SFP) including a programmable processor configured to be coupled to a network at a first node ;(the optical transceiver 10a is implemented as a small form- factor pluggable (SFP) optical transceiver located at a network node 300; See figure 3a; (Equivalent to Applicant’s figure 6); a remote station configured to be coupled to the network at a second node and configured for remotely programming the programmable processor ;(the remote user coupled to the optical transceiver 10a consists of a configurable processor 20 through the network; See page 3 and paragraph 26 and figures 1, 3a; (Equivalent to Applicant’s figure 6).

 processor downloads different firmware or program logic; wherein said programmable processor is configured to detect a predetermined message from the discoverer, and to respond to the predetermined message to indicate that the programmable processor is coupled to the network; and wherein the discoverer is configured to transmit a management packet to the programmable processor to request that the programmable processor downloads the different firmware or program logic from the remote station.

However regarding claim 9, the prior art of record fails to disclose discovering the a programmable processor in the network with a discoverer coupled with the network by detecting a predetermined message from the discoverer, and responding to the predetermined message to indicate that the programmable processor is coupled to the network; transmitting a management packet from the discoverer to the programmable processor to request that the programmable processor downloads different firmware or program logic from a remote station at a second node; and by downloading the different firmware or the program logic in response to the management packet.

The Examiner found no suggestion or motivation to combine similar teachings from prior art made of record to overcome the limitations as discussed above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Robitaille et al (US 2014/0025806) discloses a method for discovering a device in a communication network having multiple interconnected nodes by monitoring, see figure 5.

b. Roullot et al. (US 2014/0169785) discloses a SFP transceiver configured to be used a client site having no network interface device, see figure 3.

c. El-Ahmadi et al (US 2011/0135312) discloses SFP transceiver with transmitter and receiver and clock and data recovery, see figure 3b.

d. Hilton et al (US 2011/0085468) discloses SFP transceiver with secret key to either configure or disable the communication device coupled with the SFP transceiver, see figure 1.

e. Kim et al; (The firmware Design and Implementation Scheme for C Form-Factor Pluggable Optical Transceiver – 2020 attached) discloses C form-factor pluggable (CFP) optical transceiver based on the multi-source agreement standard for optical transceiver, see figure 1.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636